PER CURIAM.
The final order dismissing the action because of alleged discovery violations by the plaintiffs is unjustified by the record and is therefore reversed for trial. Kozel v. Ostendorf, 629 So.2d 817 (Fla.1993); K&K World Enter, v. Union Spol, 692 So.2d 1000 (Fla. 3d DCA 1997); Garlock, Inc. v. Harriman, 665 So.2d 1116 (Fla. 3d DCA 1996); Florida Lime Growers, Inc. v. Bloomer Plastics, Inc., 665 So.2d 1151 (Fla. 3d DCA 1996); Gomez-*1005Bonilla v. Apollo Ship Chandlers, Inc., 650 So.2d 116 (Fla. 3d DCA 1995).